NO. 07-10-0066-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL B

                                      MAY 27, 2010

                         ______________________________


                                 ANTHONY LOCKETT,

                                                               Appellant

                                            v.

                                THE STATE OF TEXAS

                                                       Appellee
                        _______________________________

           FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

              NO. 2009-422947; HON. JIM BOB DARNELL, PRESIDING
                      _______________________________

                                   Dismissal
                        _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellant, Anthony Lockett, appeals his conviction for possession of a controlled

substance, a first degree felony.    By letter dated May 7, 2010, we informed appellant

that it appeared his notice of appeal was untimely and he had until May 17, 2010, to

provide us with any information that would be necessary to our determination of

jurisdiction. Appellant filed a motion for this court to accept jurisdiction because even
though the notice of appeal and motion for new trial were not filed within thirty days after

sentence was pronounced, they were filed timely after the written judgment was signed.

This, according to appellant, “vests the Court with jurisdiction to hear issues regarding

orders contained in the written judgment but not orally pronounced at trial.” Appellant

further relies on the case of Bailey v. State, 160 S.W.3d 11 (Tex. Crim. App. 2004) to

support his argument. In Bailey, the Court of Criminal Appeals held that a restitution

order entered about a month after sentencing was pronounced was a continuation of

the sentencing hearing because appellant’s punishment was not complete until the

restitution was ordered. This is not the case here. Appellant admits that restitution was

not ordered in this case nor has he pointed us to anywhere in the record to indicate

punishment has not been completed.               Nor does he suggest that anything is actually

wrong with the judgment itself or that it encompasses punishment different from that

orally pronounced.

        Because appellant agrees that his motion for new trial and notice of appeal were

not timely filed from the date sentence was pronounced, we find we lack jurisdiction

over the matter.1

        Accordingly, appellant’s appeal is dismissed.



                                                         Per Curiam

Do not publish.




        1
        The appropriate vehicle for seeking an out-of-time appeal from a final felony conviction is by writ
of habeas corpus pursuant to article 11.07 of the Texas Code of Criminal Procedure. See TEX. CODE
CRIM. PROC. ANN. art. 11.07 (Vernon Supp. 2009-2010).

                                                    2